 In the Matter Of PUNCH AND JUDY TOGS, INC. OF CALIFORNIAandIN-TERNATIONAL LADIES' GARMENT WORKERS' UNION, A. F. OF L.CaseNo. 21-CA-151.-Decided August 1, 1949DECISIONANDORDEROn April 18, 1949, Trial Examiner David London issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondent had engaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report and a supporting brief.The Board 1 has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.Therulings arehereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief of the Respondent, and theentire record in the case, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner only insofar as they areconsistent with our findings, conclusions, and order hereinafter setforth.The Trial Examiner found that Mrs. Douglas was discriminatorilydischarged or refused reinstatement because of her membership inthe Union.We are not convinced that the record warrants a findingthat the Act has been violated.We realize, with the Trial Examiner, that the Respondent's con-duct and position in this case raise a strong suspicion of unlawfulaction, for the followingreasons :1.Respondent alleged in its answer to the complaint that Douglaswas laid off because of a falling off of business.At the hearing, Re-spondent's president, Tucker, repudiated this reason, contending thatiPursuant to the provisions of Section 3 (b) of the National Labor RelationsAct, theBoard has delegated its powers in connection with this case to a three-member panel[Members Reynolds,Murdock, and Gray].85 N. L.R. B., No. 85.499857829-50-vol. 85-33 500DECISIONS OF NATIONAL LABOR RELATIONS BOARDshe was laid off because of "sloppy" and incompetent work.Re-spondent failed to support this contention.On the contrary, as fully.set forth in the Intermediate Report, the record supports a findingthat she was an experienced, competent employee.2..The discharge took place suddenly, only 2 days after the unionorganizational meeting.3.Respondent failed to inform Douglas of the reason of the dis-charge, and her immediate supervisor told her that he did not knowwhy she was discharged.4.Respondent rehired several of the laid-off employees with lessexperience and seniority than Douglas.Although we are aware, as was the Trial Examiner, of the lack ofan adequate defense for the failure to reemploy Douglas and that this,together with the circumstances noted above, raises a strong presump-tion of discriminatory action, we cannot base a finding of the violationof the Act on suspicion alone.There must be a preponderance ofevidence to show that Respondent was motivated by antiunion con-siderations. . This the record fails to disclose.1.The record is undisputed that when Douglas was discharged onApril 30, 13 other girls were also discharged.So far as the recordshows, only 2 of these girls, Douglas and McNabb, had signed unioncards at the organization meeting of April 28.2The lay-off s con-tinued through the month of May, although a few of the laid-offemployees were subsequently rehired.2.There is no evidence that Douglas had assumed a position ofleadership or had played any active part in the union campaign.3.At least one other girl who signed a union card, McNabb, was re-employed.4.Tucker knew that Douglas was a union member when he hiredher and interposed no objections to employing her on this ground.5.The record otherwise fails to reveal any evidence of union animus.In fact, the statement relied on by the Examiner for his finding thatsuch feeling existed, namely, that Tucker told the union representa-tive he "would need at least about a yearbefore I couild even considersuch a thought,unless the help themselves wanted such a thing and Ihad no jurisdiction over it," taken in its context, warrants no inferencethat Tucker had antiunion prejudices.On the contrary, the proviso"unless the help themselves wanted such a thing" effectively counter-acts whatever inference might be drawn from that portion of the'The Trial Examiner found there were seven employees of Respondent who attendedthe union meeting.Douglas and McNabb signed union cards, oneoperator,Mayoros, andSupervisor Mifflin did not sign,and two otherswho hadsigned were not clearly identified.Mrs.White,at whose house the meeting was held, signed,but she had been laid off 2 or 3days earlier. PUNCH AND JUDY TOGS, INC. OF CALIFORNIA501statement underlined by the Trial Examiner.We therefore find thatthis statement does not disclose an antiunion attitude on the part ofthe Respondent.Nor do we find any evidence from which the TrialExaminer could draw the inference made by him that "Tucker un-doubtedly interpreted Mrs. Douglas' attendance at the meeting as adisplay of intent by her to use her influence in immediately compellingRespondent to recognize the Union as bargaining agent for all of itsemployees."We therefore find that in discharging Douglas, Respondent did notviolate Section 8 (a) (1) or 8 (a) (3) of the Act, as amended.ORDERUpon the entire record in this case, and pursuant to Section 10 (c))of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the complaint issued hereinagainst the'Respondent, Punch and Judy Togs, Inc. of California, be,and it hereby is, dismissed.INTERMEDIATE REPORTMr. Jack E.Berger,for the General Counsel.Novaok and Hobcrlcorn,by Mr.JuliusJ.Novack,of San Bernardino,Calif.,. forthe Respondent.STATEMENT OF THE CASEUpon a second amended charge duly filed on November 1, 1948, by Interna-tional Ladies' Garment Workers' Union, A. F. of L. (herein called the Union),the General Counsel of the National Labor Relations Board,' by the RegionalDirector for the Twenty-first Region (Los Angeles, California),issued a com-plaint, dated November 10, 1948, against Punch and Judy Togs, Inc. of Cali-fornia (herein called the Respondent),allegingthat the Respondenthad engaged,and was engaging, in unfair labor practices within the meaning ofSection 8 (a)(1) and (3) and Section 2 (6) and (7) of the National Labor Relations Act, asamended, Public Law 101, 80th Congress, 1st Session (hereinafter called theAct).Copies of the complaint, the amended charge, and notice of hearing thereonwere duly served upon the Respondent and the Union.With respect to the unfair labor practices, the complaint alleged, insubstance,,that: (1) on or about April 30, 1948,Respondentdischarged, and thereafterrefused to reinstate, Georgie Douglas, because of her membership in, and ac-tivities on behalf of, the Union; (2) by such acts, Respondent interfered with,.restrained, and coerced its employees in the exercise of rights guaranteed in Sec-tion 7 of the Act.The Respondent thereafter filed its answer, admitting the allegations of thecomplaint with respect to its business operations, but denying the commissionof any unfair labor practices.With reference to the discharge of GeorgieDouglas,the answer alleged that she was "laid off of work . . . by reason of this corpo-ration's drop in business."'The General Counsel and his representativesat thehearing'are herein called the Gen-eral Counsel,and the National Labor Relations Board is called the Board. 502DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to notice, a hearing was held January 21-24, 1949, at Los Angeles,'California, before the undersigned Trial Examiner, duly designated by the Chief'Trial Examiner.The General Counsel and the Respondent were represented bycounsel and participated in the hearing.Full opportunity to be heard, to ex-amine and cross-examine witnesses, and to introduce evidence bearing upon theissues was afforded all parties.At the opening of the hearing, the GeneralCounsel made a motion to amend the complaint by adding an allegation theretocharging that the Respondent violated Section 8 (a) (4) of the Act by discrimi-nating against Georgie Douglas "because the Union has caused to be filed inher behalf unfair labor practice charges against Respondent."The motion wasdenied?At the close of the General Counsel's case (except for the depositionsubsequently taken and hereinafter mentioned) Respondent made a motion todismiss the complaint.The motion was denied. At the close of the hearing,the General Counsel moved to conform the pleadings to the proof with respectto formal matters ; the motion was allowed, without objection.Before the close of the hearing, on January 24, the General Counsel advisedthat he desired to offer the testimony of one Alfred Schneider, a union official,who was not then present in Los Angeles.Without objection, leave was grantedto the General Counsel to take the deposition of said witness on January 28,1949,with opportunity to the Respondent to take the further deposition ofHarold Tucker in rebuttal of any testimony offered by Schneider. Both deposi-tions were taken and are now a part of the record herein. The parties waivedoral argument.The time to file briefs was extended to March 31, 1949, withinwhich period both the General Counsel and the Respondent filed briefs for myconsideration.Upon the entire record in the case, I make the following :FINDINGS OF FACT1.BUSINESS OF THE RESPONDENTThe Respondent, Punch and Judy Togs, Inc. of California, is a California,corporation, doing business at San Bernardino, California. It is engaged in thebusiness of manufacturing and selling children's shirts, jackets, overalls, slacks,and crawlers (babies' overalls).The Respondent, in the course and conduct ofits business operations during the year 1948, purchased raw materials consistingof cottons, woolens, and rayons valued at approximately $96,000, of which about92 percent was shipped to Respondent from outside the State of California.During the same period, it manufactured and sold its finished products, havingan approximate value of $246,000, of which about 80 percent was sold andshipped to customers outside the State of California.Accordingly, I find thatRespondent is engaged in commerce within the meaning of the Act.2The General Counsel, in his brief, fails to take note of the denial of this motion, statinginstead that "this motion was taken under consideration by the Trial Examiner and, forthe purposes of this Brief, counsel for the General Counsel will assume said motion wasgranted."This confusion may be due to the fact that after definitely announcing the rul-ing, I stated that "If I should change my mind ... [and] if you can supply such authori-ties [to permit the amendment] I can dispose of the matter in the Intermediate Report."The General Counsel's brief contains no argument or citation of authorities on this point.The denial, in any event, was proper and is adhered to.No charge alleging a violation of.Section 8 (a) (4) of the Act was ever served upon Respondent as required by Section 10,(b) thereofCf.Matter of Erving Paper.Mills,82 N. L. R. B. 434, ftns. 5, 6.. PUNCH AND JUDY TOGS, INC. OF CALIFORNIA503II.THE ORGANIZATION INVOLVEDInternational Ladies Garment Workers' Union,A. F. ofL., is a labor organ-ization and admits employees of the Respondent to membership. .III. THE UNFAIR LABOR PRACTICESA.Background and chronology of eventsThe Respondent was incorporated on October 18, 1947. The building whichitwas to occupy was not completed until mid-November of that year. Severalweeks prior thereto, Harold Tucker, Respondent's president, interviewed Mrs.Georgie Douglas, a prospective employee, he having previously made applicationto the State Unemployment Compensation Commission for assistance in securingemployees.Mrs. Douglas was a woman of 25 years' experience as, an operatorof the type of machine which Respondent planned to use. Tucker, impressed byher experience, advised Mrs. Douglas that as soon as he was ready to com-mence operations he would have his foreman get in touch with her. On November13, Foreman Louis Szilogyi came to her home and asked her to report for work.She did so immediately and, together with Mrs. Szilogyiand membersof Tucker'sfamily, began the making of samples so that Tucker could display the line ofmerchandise he hoped to sell. During those early days, Mrs. Douglas did all typesof machine sewing necessary "to finish-or make the garment-sewingon cuffs,sleeves, or whatever it was, to finish a garment." Tucker augmented his staff and,inDecember, Mrs. Douglas commenced sewing collars, to which operation shedevoted most, if not all, of her time until she was discharged on April 30, 1948.Tucker originally fixed her pay at 75 cents per hour, which rate continued untilabout January 5, 1948, at which time her rate of pay was changed to piecework.On or about January 30, 1948, she was returned to the 75 cents hourly rate, whichwas increased to 80 cents per hour approximately a month later.On or about April 20, 1948, Vera Talley, local representative of the Union, com-menced organizational activity at Respondent's plant by the circulationof unionliterature.She arranged for a union meeting to be held at the home of Mrs.Caroline White on the evening of April 28, attended by Miss Talley and anotherunion representative.Seven women employed by the Respondent attended themeeting,' including Mrs. Evelyn Mifflin, then employed in a supervisory capacityby Respondent "in charge of the inspection and trimming department." Of theseseven, all but Mrs. Mifflin and Margaret Mayoros signed union' "authorization"cards.Two days later on April 30, Mrs. Douglas was discharged'When advised by the Board on May 26, 1948, that charges had beenfiled againstRespondent alleging that Mrs. Douglas and two other employees had beendischarged because of their union activity, its manager on May 26 replied, inwriting, that they were not discharged, but were "merely laidoff because ofseasonalslow downin production."Respondent's Answer, verified by Tuckeron December 13, 1948, pleaded that Mrs. Douglas was laid offbecause "businessfell off."At the hearing, however, Tucker disavowed the foregoing as the' Includedin this group was Mrs. White(who had been laid off 2 to 3 days earlier),Mamie McNabb,Margaret Mayoros, Mrs.Douglas, Rachel____,and one other unidentifiedemployee.4Though theanswer pleaded,and some of the witnesses testified, that Mrs. Douglas wasmerely "laid off," the failure to reinstate her when the staff wasappreciably augmentedafter April 30, 1948, indicatesthat tbe.severance was in fact a discharge. Z04DECISIONS OF NATIONAL LABOR RELATIONS BOARDreason for the discharge.He further testified that the employees laid off onApril 30, including Mrs. Douglas, were laid off because of "sloppy work and.notbusinessconditions.We were fortunate enough in having enough businessin the house.Such a variance between pleading and proof, in and of itself,is sufficient for any trier of fact to hesitate appreciably before giving credencetoeitherclaim.In the light of Tucker's express disavowal of a "seasonal slowdown" as the reason for the discharge, no further attention need be given tothat theory as a justifiable ground for Respondent's action in discharging Mrs.Douglas.A careful analysis of the entire record leads me, unhesitatingly, to discreditthe only other theory now asserted by Respondent as the reason for the dis-charge-that Mrs. Douglas was incompetent, and that her work was "sloppy [and]blotched." Indeed, no credible evidence was offered to prove either that she wasgenerallyincompetent or that any specific work done by her was subject toany more rejection or criticism than fell to the lot of the other operator work-ing with her on collars, and who was not discharged. There not only was afailure to prove general incompetence, but, on the contrary, the record aboundsin convincingindiciaof competence.First,Mrs. Douglas was a woman of 25years' experience in the same type of work in which she was engaged for theRespondent.Though Tucker interviewed "droves" of applicants before oper-ations began, Mrs. Douglas' experience impressed him to such an extent thatshe was the first machine operator employed by him. This has extraordinarysignificance, because her initial task was to make samples for display to Re-spondent's prospective customers, and it was important that the samples reflectthe best of workmanship.Because of her aptitude, she successfully trainedthe other operator engaged in sewing collars.The fact that she was steadilyemployed from November 13, 1947, to April 30, 1948, is further proof that she wascompetent.Tucker testified that he achieved efficiency of operations "by aprocess of elimination.-We have a certain amount of time that we allot a girlto do her work in, that is, the experienced girl who comes and explains thatshe is experienced.If we feel that after a couple of -toeeks the girl isn't livingnp to her standardafter claiming that she had so many years of experience,why we just have to go further. A new girl-we will give her a couple or 3or 4 days to see whether she gets the feel of working at a machine." If thesestandards are applied indiscriminately to Mrs. Douglas, her continued employ-ment stands as an unequivocal memorial to her competence. Significant too isthe fact that Foreman Szilogyi, "in charge of the factory," on several occasionspraised her work, the last time on April -30, the day she was discharged.5 And,though Tucker testified at considerable length, he did not deny that in mid-January 1948 he expressly complimented Mrs. Douglas on her "collar setting,"and generally expressed pleasure concerning her work.The manufacture of the garments in April 1948 was divided into approximately23 operations, five of which were devoted to collars.Mrs. Douglas, as previouslynoted, was charged with the responsibility of only one operation, that of settingcollars.It apparently was the practice to have no inspection of the separate5 Szilogyidid not testify.Respondent on January 24, 1949, introduced into evidence adoctor's written statement, dated January 20. 1949, to the effect that Szilogyi was ill andthat in the opinion of the doctor it was advisable that Szilogyi "stay out of the weatherforseveraldays."Though the General Counsel volunteered "to agree to a continuance ifMr. Szilogyi's testimony is deemed necessary," Respondent expressed no such desire.Fur-thermore, though by agreement of the parties, a. rebuttal deposition of another witness inbehalf of Respondent was taken on January 28, 1949, nosuch request was made to takeSzilogyi's deposition. PUNCH AND JUDY TOGS, INC., OF CALIFORNIA505work of the various employees until the entire garment was completed. If anexamination thereof then disclosed defective workmanship, it was returned tothe operator or operators engaged in the specific operation found unsatisfactory.There was no evidence that any of the rejects were due to Mrs. Douglas' poorworkmanship.While there was some evidence that a portion of the rejectswere due to "poor collars," the testimony is undisputed that during the entireperiod that Mrs. Douglas was engaged on collar work, other employees (at leastone of whom had no prior collar experience) were likewise engaged in thecollar operation.Nor is it consistent with an alleged claim of incompetence to reward an in-efficient employee with increased remuneration.Tucker testified that whilethe employees were working on a piecework basis (January 1948) there were"close to 12 dozen (rejects) in one day, when my inspector called my attentionto it," and that in themiddle of March,the rejects "were extraordinarily unheardof in the average factory. It was enough to either have a man go out of busi-ness or to go broke. That is how bad they were coming through." Not onlywas there no testimony that any of these rejects, on either occasion, were dueto improper workmanship by Mrs. Douglas, but the inference must be to thecontrary, for her pay was raised on two occasions after the general unsatis-factoryworkmanship was called to Tucker's attention.Thus, though Mrs.Douglas was hired at 75 cents an hour, her rate of pay was changed on or aboutJanuary 3, 1948, to a piece-rate basis, with the result that her average weeklyearnings for the next 4 weeks were $48.30, instead of the $30.00 per week she wasearning at ,the 75 cents hourly rates.Though she was, on or about February 1,returned to the 75 cents hourly rate, this compensation was increased to 80cents an hour on or about February 27, 1948. And, when, in the latter part ofApril, only a short time before she was laid off, Mrs. Douglas demanded an in-crease to $1.00 per hour, Tucker, though denying the request, made no coin-plaint about her work.At the risk of emphasizing the obvious, I cannot avoidthe observation that, if her work was really incompetent, Tucker would atleast have mentioned his dissatisfaction therewith when a demand for an increasein wages was made only a short time before she was discharged.B. ConclusionsTo establish the violations alleged in the complaint, the burden of proof restson the General Counsel to prove by a preponderance of the evidence that Mrs.Douglas was discharged because of her membership in, and activity on behalfof, the Union.Experience in labor relations, however, has shown that not-withstanding the certainty that may be entertained by any fair-minded trierof fact that a discharge was in fact discriminatory and in violation of the Act,direct and express proof thereof is lacking.The reports abound in examples ofsubterfuges and subtleties devised, pleaded, and supported by sworn testimony,all for the purpose of evading liability under the Act. Fortunately, however,in the search for truth in the administration of law, resort may be had, in appro-priate fields, to interference and conclusions drawn from established facts.' Suchpermissible latitude here, coupled with the direct proof established by therecord, leads to the inescapable conclusion that Mrs. Douglas was dischargedbecause of her membership in, and activity on behalf of, the Union.My reasonsfor drawing that conclusion are as follows :ON. L. R. B. v. Nevada Consolidated Copper Corporation,316 U. S. 105 ;N. L. R. B. v.Walt Disney Productions,146 F. (2d) 44 (C. A. 9). 506DECISIONSOF NATIONALLABOR RELATIONS BOARD1.While I have already alluded to the burden of proof resting on the GeneralCounsel, nevertheless, in the resolution of the important question of fact in-volved herein, recourse may be had to the failure of Respondent to prove thatMrs. Douglas was discharged for either of the conflicting reasons assigned byit,and its complete disavowal of the grounds for the discharge alleged in itsAnswer.2.The record establishes by a preponderance of the evidence, if not con-clusively, that Mrs. Douglas was a competent worker.3.The timing of the discharge.This took placeiminediatelp/after Tuckerreturned from an out-of-town trip, and at the first opportunity he had to bepersonally advised of the union meeting attended by Mrs. Douglas.4.Though Szilogyi was "in charge of the factory," and the alleged groundfor the discharge was incompetence, neither Szilogyi nor the forelady was con-'sulted about the discharge.5.Szilogyi did not know why Mrs. Douglas was discharged.6.Notwithstanding Tucker's lip service to the freedom of choice to be exer-cised by his employees, Tucker himself testified that in early May 1948, he toldthe union representative who called on him for the purpose of organizing theplant, that he "would need at least about a yearbefore I could even considersuch a thought,unless the help themselves wanted such a thing and I had nojurisdiction over it."Such a sentiment and frame of mind, which must like-wise have existed on April 30, shows a clear and definite antiunion attitudeon the part of Respondent and the motive for discharging Mrs. Douglas.7.Within a short time after April 30, Respondent reemployed five or six of theother employees laid off on April 30.Among those reemployed was Mrs. Mc-Nabb, junior in service to Mrs. Douglas, and who, Tucker testified, was likewiselaid off because of her "sloppy work."'No explanation was given by Respond-ent why it failed to give preference to Mrs. Douglas (the first nonsugervisoryemployee engaged by Respondent), not only over Mrs. McNabb, but over thelarge number of other operators employed after that date.While it may be that Respondent did not discriminate against Mrs. Douglasmerely because of her union. membership, of which it had earlier knowledge,'the fire of discrimination was ignited by her attendance at the union meeting inthe home of Mrs. White. There can be no doubt that Respondent had knowledgeof this activity.Union literature was distributed to all of its employees a shorttime before the April meeting.Mrs. Mifflin, a supervisor, attended that meeting."Experience, evidenced by the Board's consideration of hundreds of similar situ-ations over the past several years, and a realistic view of the matter, makes itevident that in small shops such as this, union activities become generally known,at least where no attempt is made to keep them secret, and often even then."'Tucker undoubtedly interpreted Mrs. Douglas' attendance at the meeting as adisplay of intent by her to use her influence in immediately compelling Re-spondent to recognize the Union as bargaining agent for all of its employees.Tucker's precipitate discharge of Mrs. Douglas immediately upon learning ofher attendance at the meeting, coupled with the expressed presently existinghostility to the Union, can lead to no other conclusion..4This version of the reason for Mrs. McNabb's lay-off on April 30 is inconsistent withTucker's letter to the Board dated August 14, 1948.In that letter,he statedthat Mrs.McNabb was reemployed because she is the only one whose work is considered as satis-factory by our foreman."8Mrs. Douglas and Szilogyi had previously been engaged in the same union shop.9Matter of Firestone Tire and Rubber Company,62 N. L. it. B. 1316,1325;Matter ofBoreva Sportswear, Inc.,73 N. L. it. B. 1048, 1055. PUNCH AND JUDY TOGS, INC. OF CALIFORNIA507Respondent urges that any discriminatory motive is negated by the fact thatMrs. McNabb, who also attended the meeting and was also laid off April 30,was shortly thereafter rehired.There is no merit to this contention. "The Actforbids an employer from discriminating againstanyof his employees, even if heshows that he knowingly refrained from discriminating against others." 10"Clearly, a complete housecleaning of union members and supporters is notessential to a finding that some employees have been discriminated against.""I am convinced by a preponderance of the credible evidence that the realreason for Respondent's discharge of Mrs. Douglas was her activity on behalf ofthe Union, and her attendance at the union meeting on April 30, and I so find.It is therefore found that the discharge was discriminatory for the purpose,of discouraging membership in, and activities on behalf of, the Union.By suchaction, the Respondent has interfered with, restrained, and coerced employeesin the exercise of rights guaranteed by the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent, set forth in Section III, above, occurringin connection with its operations described in Section I, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V.THE REMEDYHaving found that the Respondent engaged in certain unfair labor practices,I will recommend that it cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.It has been found that the Respondent discriminatorily discharged GeorgieDouglas because of her union activities. It will therefore be recommendedthat the Respondent offer to her immediate and full reinstatement to herformer, or substantially equivalent, position 12 without prejudice to her seniorityor other rights and privileges, and make her whole for any loss of pay shemay have suffered by reason of the Respondent's discrimination against her bypayment to her of a sum of money equal to that which she normally wouldhave earned as wages from the date of the discharge to the date of the Re-spondent's offer of reinstatement, less her net earnings during said period.Upon the basis of the above findings of fact and upon the entire record in thecase, I make the following :CONCLUSIONS OF LAW1. International Ladies' Garment Workers' Union, A. F. of L., is a labor organi-zation within the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment ofGeorgie Douglas, thereby discouraging membership in the International Ladies'1Matter of Toledo Desk & FixtureCo., 65 N. L. R. B. 1086, 1108.1Matter of Stewart Warner Corporation,55 N. L.R. B. 593, 610;Matter of WoosterBrass Company,82 N. L.R. B. 514, in. 1.11 In accordance with the Board's consistent interpretation of the term,the expression"former or substantially equivalent position" is intended to mean "former position wher-ever possible,and if such position is no longer in existence,then to a substantially equiva-lent position."SeeMatter of The Chase National Bank of the City of New York, SanJuan, Puerto Rico, Branch,65 N. L.R. B. 827. 508DECISIONSOF NATION-\L LABOR RELATIONS BOARDGorment Workers' Union, A. F. of L., the Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8 (a) (3) of theAct.3.By interfering with, restraining, and coercing its employees in the exerciseof rights guaranteed in Section 7 of the Act, the Respondent has engaged in andis engaging in unfair labor practices within the meaning of Section 8 (a) (1) ofthe Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the above findings of fact and conclusions of law, the entire record inthe case, and pursuant to Section 10 (c) of the Act, I recommend that Punchand Judy Togs, Inc. of California, of San Bernardino, California, its officers,agents, successors, and assigns shall:1.Cease and desist from :(a)Discouraging membership of its employees in International Ladies' Gar-ment Workers' Union of North America, A. F. of L., or in any other labor organi-zation, by discriminatorily discharging, refusing to reinstate, or by discriminatingin regard to their hire or tenure of employment, or any terms or conditions ofemployment ;(b) In any manner interfering with, restraining, or coercing its employeesin the exercise of the rights of self-organization, to form labor organizations, tojoin or assist International Ladies' Garment Workers' Union, or any other labororganization, to bargain collectively through representatives of their own choos-ing, and to engage in concerted activities, for the purpose of collective bargainingor other mutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action, which I find will effectuate thepolicies of the Act :(a) Offer to Georgie Douglas immediate and full reinstatement to "her formeror substantially equivalent position, without prejudice to her seniority or otherrights and privileges, and make her whole in the manner set forth in Section Vabove, entitled "The remedy" ;(b)Post at its plant in San Bernardino, California, copies of the notice at-tached hereto and market Appendix. Copies of said notice, to be furnishedby the Regional Director for the twenty-first Region, after being signed by repre-sentatives of the Respondent, shall be posted by the Respondent immediately uponreceipt thereof, and maintained by it for sixty (60) consecutive clays thereafter,in conspicuous places, including all places where notices to employees are cus-tomarily posted.Reasonable steps shall be taken by the Respondent to insurethat said notices are not altered, defaced, or covered with any other material;(c)Notify the Regional Director for the twenty-first Region, in writing, withintwenty (20) days from the receipt of this Intermediate Report, what steps theRespondent has taken to comply herewith.As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board-Series 5, as amended August 18, 1948, any party may,within twenty (20) days from the date of service of the order transferring thecase to the Board, pursuant to Section 203.45 of said Rules and Regulations, file PUNCH AND JUDY TOGS, INC. OF CALIFORNIA509,with the Board, Rochambeau Building, Washington, 25, D. C., an original andsix copies of a statement, in writing, setting forth such exceptions to the Interme-diate Report or to any other part of the record or proceeding (including rulesupon all motions or objections) as he relies upon, together with the original andsix copies of a brief in support thereof ; and any party may, within the sameperiod, file an original and six copies of a brief in support of the IntermediateReport.Immediately upon the filing of such statement of exceptions and/orbriefs, the party filing the same shall serve a copy thereof upon each of the otherparties.Statements of exceptions and briefs shall designate by precise citationthe portions of the record relied upon and shall be legibly printed or mimeo-graphed, and if mimeographed shall be double spaced. Proof of service on theother parties of all papers filed with the Board shall be promptly made as requiredby Section 203.85.As further provided in said Section 203.46, should any partydesire permission to argue orally before the Board, request therefor must be madein writing to the Board within ten (10) days from the date of the service of theorder transferring the case to the Board.In the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations, the findings, conclusions, recommendations, and recom-mended order herein contained shall, as provided in Section 203.48 of said Rulesand Regulations, be adopted by the Board, and become its findings, conclusions,and order, and all objections thereto shall be deemed waived for all purposes.Dated at Washington, D. C., this 18th day of April 1949.DAVID LONDON,Trial Examiner.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL NOT in any manner interfere with, restrain, or coerce our em-ployees in the exercise of their right to self-organization, to form labororganizations, to join or assist INTERNATIONAL LADIES' GARMENT WORKERS'UNION, A. F. of L., or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutual aid orprotection.WE WILL OFFER to the employee named below immediate and full rein-statement to her former or substantially equivalent position without preju-dice to any seniority or other rights and privileges previously enjoyed, andmake her, whole for loss of pay suffered as a result of the discrimination.Georgie DouglasWE WILL MAKE WHOLE the following named employee for any loss of paysuffered by her as a result of the discrimination.Georgie Douglas ,510DECISIONS OF NATIONALLABOR RELATIONS BOARDAll our employees are free to become or remain members of the above-namedUnion or any other labor organization.We will not discriminatein regardto hire and tenure of employment against any employee because ofmember-ship inor activity on behalf of any such labor organization.PUNCHAND JUDY Toos,INC. OF CALIFORNIA,Employer.By ----------------------------------------------(Representative)(Title)Dated -------------------This notice must remain posted for 60 days from the date hereof,and mustnot be altered, defaced, or covered by any other material.